internal_revenue_service number release date index number 7702b -------------------------- --------------------------------- -------------------------------------------------- ---------------------------------- -------------- -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ----------------- telephone number --------------------- refer reply to cc fip b04 plr-136551-11 date date legend legend taxpayer ------------------------------------------------------------------------------------------------------------- annuity_contract rider ---------------------------------------------------- ------------------------------------------------------------ --------------------------------------------------------------------------------- dear --------------------- this is in response to your request for a ruling that a rider to be offered with certain annuity_contracts constitutes an insurance_contract for purposes of sec_7702b of the internal_revenue_code taxpayer represents as follows facts taxpayer is a stock_life_insurance_company taxable under sec_801 and is the issuer of annuity_contract which is a single premium deferred_annuity_contract with purchase payment requirements annuity_contract is available as an individual or group_annuity_contract an individual_contract is issued to owner a certificate under a group contract is issued to participant for purposes here owner and participant are synonymous annuity_contract is not a variable_contract within the meaning of sec_817 taxpayer proposes to offer a noncancellable rider option rider for annuity_contract which will provide certain long-term care benefits ltc benefits during the time the person covered specified person by the rider is a chronically_ill_individual plr-136551-11 with the meaning of sec_7702b and receiving qualified_long-term_care_services within the meaning of sec_7702b through the agency or facility identified in the plan of care taxpayer intends that except as discussed in this letter_ruling the rider otherwise satisfies the requirements for a qualified_long-term_care_insurance_contract of sec_7702b subject_to elimination and waiting_period requirements the rider provides monthly ltc benefits that reimburse expenses for certain long-term care services during the periods when the specified person is a chronically_ill_individual that is if the specified person recovers from the chronic illness ltc benefits cease the expenses for long-term care services reimbursable under the rider are typical of those reimbursable under stand-alone qualified long-term care insurance contracts the ltc benefits are payable to the owner prior to annuitization ltc benefits are payable during two consecutive phases phase i and phase ii at issuance the owner can choose among alternative groupings of lengths in terms of months for each phase and the lengths will be specified in the rider once the rider is issued the length of each phase cannot be changed during both phases the maximum ltc benefit payable in a given month is the lesser_of the monthly benefit cap prorated based on the number of days during the month which the specified person received qualifying services and the amount of qualifying expenses actually incurred the owner can elect to receive an amount less than the monthly benefit cap the amount of ltc benefits payable is determined by reference to the annuity contract’s contract value which is the sum of the premiums_paid plus credited interest less withdrawals and applicable charges the monthly benefit cap is the contract value at the time of a claim for ltc benefits divided by the length of scheduled length of phase i once determined the monthly benefit cap does not change unless there is a withdrawal from the annuity_contract in which case the monthly benefit cap is reduced on a pro_rata basis ie by the percentage obtained by dividing the amount withdrawn by the contract value immediate prior to the withdrawal ltc benefits during phase i reduce the contract value dollar-for-dollar2 until the the specified person must be the owner or the spouse of the owner if the owner is a living person or the annuitant or the spouse of the annuitant if the owner is not a living person ie a grantor_trust the rider may cover joint insureds eg spouses this reduction of the contract value will reduce the amount of other_benefits payable under the annuity_contract ie the amount payable upon whole or partial surrender including any guaranteed withdrawal amount annuitization or death plr-136551-11 value is reduced to zero at which time phase i ends and phase ii begins payment of ltc benefits continues during phase ii assuming the specified person remains eligible phase ii ends when the aggregate of ltc benefits paid during phase ii equals the phase ii benefit cap which is the monthly benefit cap multiplied by the length of phase ii at issuance the owner may elect to include inflation protection in the rider which will cause the monthly benefit cap to increase by the greater of ---- and the effective annual interest rate credited to the annuity_contract additionally the owner can elect to include nonforfeiture benefits in the rider which will provide that after the rider has been in force for a specified period certain benefits will be paid if the rider is terminated for any reason other than death maturation of the annuity_contract or the expiration of phase ii the actual duration of phase i will be different than the nominal length chosen and specified at the issuance of the rider interest credited to the annuity_contract will increase the contract value thus slowing the depletion by payment of ltc benefits if the owner elects to receive less than the monthly benefit cap the depletion of the contract value through the payment of ltc benefits will be slowed both of these factors will lengthen phase i on the other hand the optional inflation protection will shorten phase i the increase the monthly benefit cap necessary to provide the protection will result in a corresponding increase to the amount payable as the ltc benefit thus speeding the depletion of the contract value if the specified person is a chronically_ill_individual at the scheduled maturity_date of the annuity_contract the annuity_contract will remain un-annuitized while the specified person remains a chronically ill and ltc benefit will continue to be paid consistent with the ltc benefit regime described herein if upon the scheduled maturity_date the owner elects annuitization and subsequently becomes eligible for ltc benefits the timing and amount of ltc benefits payable in addition to the annuity payments will depend on whether ltc benefits were paid prior to the maturity_date if no ltc benefits were paid prior to the maturity_date no ltc benefits will not be paid after the maturity_date until after passage of time from the maturity_date that is equal to the duration of phase i the amount of these ltc benefit payments be based on a monthly benefit cap equal to the contract value immediately before the maturity_date divided by the scheduled length of phase i if ltc benefits were paid prior to the maturity_date ltc benefits will be paid after passage of the number of months equal to the contract value immediately before the maturity_date divided by the monthly benefit the reduction of the contract value through payment of ltc benefits is not subject_to a withdrawal charge in other words the owner cannot elect to annuitize the value of the annuity_contract plr-136551-11 cap applicable to the prior claim the amount of these ltc benefit payments will be based on the monthly benefit cap applicable to the prior claim in certain circumstances the rider terminates most notably if the owner elects to annuitize the annuity_contract prior to the maturity_date taxpayer imposes a monthly rider charge against the contract value for the rider expressed as a percentage of the contract value the rate of this rider charge cannot be increased the rate will be decreased if imposition of the rider charge would cause the contract value at the end of the current month to be less than the contract value at the end of the prior month the rider charge will not be imposed while ltc benefits are being paid the rider charge is paid with ‘after tax’ dollars and reflects an ‘arm’s length’ charge for the rider taxpayer expects to issue a large number of riders such that the pool of rider charges collected will fund any phase ii ltc benefits payable under any particular rider a material amount of phase ii ltc benefits are expected to be paid and these phase ii ltc benefits paid under any particular rider are expected to materially exceed the aggregate fees collected with respect to that particular rider taxpayer expects its claims experience for this rider to develop such that for a material number of specified persons the amount of phase ii ltc benefits paid will be substantial relative to the phase i ltc benefits paid requested rulings taxpayer requests rulings that the rider constitutes an insurance_contract within the meaning of all ltc benefits will be excludable from the owner’s gross_income under sec_7702b sec_104 and the investment_in_the_contract within the meaning of sec_72 of the annuity_contract to which the rider is attached will not be reduced by the payment of ltc benefits requested ruling law and analysis sec_7702b provides that a qualified_long-term_care_insurance_contract is any insurance_contract that has certain attributes neither the code nor the regulations define the terms insurance or insurance_contract the supreme court of the united_states has explained that in order for an plr-136551-11 arrangement to constitute insurance for federal_income_tax purposes both risk shifting and risk_distribution must be present 312_us_531 the risk transferred must be risk of economic loss 572_f2d_1190 7th cir the risk must contemplate the fortuitous occurrence of a stated contingency 183_f2d_288 2d cir and must not be merely an investment or business risk le gierse u s pincite revrul_2007_47 2007_2_cb_127 in addition the arrangement must constitute insurance in the commonly accepted sense see eg 988_f2d_1135 fed cir 979_f2d_162 9th cir aff’g 96_tc_18 risk shifting occurs if a person facing the possibility of an economic loss transfers some or all of the financial consequences of the potential loss to the insurer such that a loss by the insured does not affect the insured because the loss is offset by a payment from the insurer risk_distribution incorporates the statistical phenomenon known as the law of large numbers distributing risk allows the insurer to reduce the possibility that a single costly claim will exceed the amount taken in as premiums and set_aside for the payment of such a claim by assuming numerous relatively small independent risks that occur randomly over time the insurer smooths out losses to match more closely its receipt of premiums 811_f2d_1297 9th cir the commonly accepted sense of insurance derives from all the facts surrounding each case with emphasis on comparing the implementation of the arrangement with those arrangements known to constitute insurance court opinions identify several nonexclusive factors bearing on this such as the treatment of the arrangement under the applicable state law amerco v commissioner t c pincite the adequacy of the insurer’s capitalization and utilization of premiums priced at arm’s length the 96_tc_45 aff’d 979_f2d_1341 9th cir separately maintained funds to pay claims ocean drilling f 2d pincite and the language of the operative agreements and the methods of resolving claims 40_fedclaims_42 addressing whether bail bonds constituted insurance the court in allied fidelity corp described insurance as an agreement to protect the insured against a direct or indirect economic loss arising from a defined contingency whereby the insurer undertakes no present duty_of performance but stands ready to assume the financial burden of any covered loss a n insurance_contract contemplates a specified insurable hazard or risk with one party willing in exchange for the payment of premiums to agree to sustain economic loss resulting from the occurrence plr-136551-11 of the risk specified and another party with an ‘insurable interest’ in the insurable risk it is important here to note that one of the essential features of insurance is this assumption of another’s risk of economic loss allied fidelity corp f 2d pincite citations omitted the risk of incurring expenses related to long-term care services is a morbidity risk a morbidity risk is an insurance risk see 353_us_81 broadly speaking health insurance is an undertaking by one person for reasons satisfactory to him to indemnify another for losses caused by illness cf revrul_68_27 1968_1_cb_315 medical services for illness or disability provided by staff- model medical clinic for fixed monthly fee involve a normal business risk of an organization engaged in furnishing medical services on a fixed-price basis rather than an insurance risk the crux of the issue is whether there is a possibility that any particular insured could incur a loss reimbursable by the rider if there were never any reasonable possibility the rider would fail to constitute insurance for example there would be no risk shifted to taxpayer if the rider were structured such that contract value would fund the entirety of ltc benefits eg if the annuity_contract purchase payment requirements were sufficiently high that together with the net increase in contract value there was no meaningful possibility of taxpayer incurring a loss here the specified person has a risk of economic loss if that person suffers prolonged morbidity ie becomes chronically ill through the rider in consideration for the rider charge taxpayer assumes the risk that the specified person will be eligible for ltc benefits in excess of phase i ie of the contract value the risk assumed by taxpayer will be distributed across the large number of other specified persons who purchase the rider the rider conforms to insurance in the commonly accepted sense accordingly the rider constitutes an insurance_contract for purposes of sec_7702b requested ruling sec_104 provides that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical etc expenses for any prior taxable_year gross_income does not include amounts received through accident_or_health_insurance or through an arrangement having the effect of accident_or_health_insurance for personal injuries or sickness other than amounts received by an employee to the extent such amounts a are attributable to contributions by the employer which were not includible in the gross_income of the employee or b are paid_by the employer plr-136551-11 sec_1_104-1 of the income_tax regulations provides that sec_104 excludes from gross_income amounts received through accident_or_health_insurance for personal injuries or sickness other than amounts received by an employee to the extent that such amounts are attributable to contributions of the employer which were not includible in the gross_income of the employee or are paid_by the employer if therefore an individual purchases a policy of accident_or_health_insurance out of his own funds amounts received thereunder for personal injuries or sickness are excludable from gross_income under sec_104 sec_7702b states that a qualified_long-term_care_insurance_contract shall be treated as an accident_and_health_insurance contract sec_7702b states that amounts other than policyholder dividends as defined in sec_808 or premium refunds received under a qualified_long-term_care_insurance_contract shall be treated as amounts received for personal injury and sickness sec_7702b defines qualified_long-term_care_insurance_contract sec_7702b defines qualified_long-term_care_services based on ruling that the rider constitutes an insurance_contract under sec_7702b and taxpayer’s representation that the rider otherwise satisfies the requirements for a qualified_long-term_care_insurance_contract under sec_7702b the ltc benefits paid under the rider are excludable from gross_income under sec_104 requested ruling under dollar_figure of revproc_2011_1 2011_1_irb_1 the service may decline to issue a letter_ruling when appropriate in the interest of sound tax_administration or on other grounds whenever warranted by the facts or circumstances of a particular case see also sec_2 revproc_2011_1 in the interest of sound tax_administration we decline to rule on this request we rule that ruling sec_1 the rider constitutes an insurance_contract within the meaning of all ltc benefits will be excludable from the owner’s gross_income under sec_7702b and sec_104 plr-136551-11 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter no ruling has been requested and no opinion is expressed concerning whether the rider constitutes a qualified_long-term_care_insurance_contract the treatment of any distributions from the annuity_contract or the treatment of the payment of the rider charges this letter_ruling is directed only to the taxpayer who requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely s sheryl b flum chief branch office of associate chief_counsel financial institutions products
